Title: From George Washington to Jean-Baptiste Ternant, 2 September 1778
From: Washington, George
To: Ternant, Jean-Baptiste, chevalier de


          
            Sir,
            Head Quarters [White Plains] Septr 2d 1778
          
          I received your letter of the 29th of August, which hurry of business has prevented my
            answering before.
          You express an opinion that rank is essential to a proper and effectual discharge of
            the duties of your station from the respect and authority it commands, which you seem to
            think are unattainable without it—The abuses formerly existing from a lavish
            distribution of rank in the departments of the staff obliged me to exert my utmost
            influence to have all rank out of the line of the army abolished—Whatever may be my opinion of the merit of an individual, I
            cannot recommend a deviation from a general principle in his favour. I should incur by
            doing it the charge of inconsistency and partiality—It would be made a precedent for a
            similar claim, at least throughout the department to which he belongs, if it did not
            extend to others—These could not be complied with without overturning the whole system,
            we have been  labouring to establish, and could not be refused
            without exciting much clamour and dissatisfaction. I am aware, that a distinction may be
            made between the civil and military branches of the department; but this distinction has
            been hitherto unknown in our army, and the ideas now familiar could not easily be
            changed.
          I am sensible of the prejudice in favour of rank; but I cannot agree with you, that it
            is essential to authority—Your authority must be founded in the nature of your office,
            not in the degree of rank you may hold. In your transactions with the officers of the
            line, the rank you would expect or which could be given you would be of little efficacy;
            because as obedience on the principle of rank can only be demanded from inferiors in
            rank the extent of your authority from that source would be too limited to answer any
            material end—With respect to your subalterns in office, they are all of course officially under your direction and controul; and I will engage to
            support you in enforcing obedience, whenever it may be necessary, by all the means
            commonly used in armies.
          With respect to the office you first acted in—there are some arrangements now in
            contemplation with Congress which if adopted, will put it out of my power to employ you
            again in that line—Agreeable to that, the inspectors must be taken from the line of the
              army.
          You intimate an apprehension that your conduct may not have met my approbation—I take
            pleasure in assuring you of your mistake—Justice and inclination induce me to
            acknowlege, that in the different capacities in which you have officiated you have
            distinguished yourself as an officer of intelligence zeal and activity, and have
            rendered valuable services. I shall be happy, it may be agreeable to you to continue in
            the line you are in, from a full conviction of your usefulness. I am with esteem Sir
            Your most Obedt servant.
          Df, in Alexander Hamilton’s writing, DLC:GW; Varick transcript, DLC:GW.
          
            
   
   For an expression of GW’s views, see GW to a Continental Congress Camp Committee, 29
              Jan. 1778. Congress had resolved on 29 May “That no persons, hereafter appointed upon
              the civil staff of the army, shall hold or be entitled to any rank in the army by
              virtue of such staff appointment” (
                JCC
              Worthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 11:555).


          
          
            
   
   Congress had asked GW to give his opinion of a pending report about army inspectors;
              see Henry Laurens to GW, 20 Aug., and note 2,
              and GW to Laurens, 12 Sept., and note 1.


          
        